Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 18 November 2021.  These drawings are accepted, as the correct the previous drawing objections.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first lug” and “second lug” of claim 13 together with the “plurality of lugs” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites “a circumferential width of the radially outer portion of each of the pockets is less than a circumferential distance between the radially inward extensions of the bridges”.  This limitation is not supported by the specification.  The specification is silent as to these dimensions.  Applicant states in the arguments that support for the claim can be found in Figures 1-3, however, based on the perspective of the drawings, it is not clear if this is shown. Even if Applicant could reasonably argue that such dimensions are shown in the drawings, the drawings are not to scale.  See MPEP § 2125.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and lugs.  Lugs are not plate-shaped.  Thus, plate-shaped and lugs are mutually exclusive features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirring U.S. 4,222,620.
Re clm 1, Mirring discloses a rolling-element bearing cage comprising: a plurality of pockets (30, Fig. 2-3) each configured to receive a rolling element (22), and retaining means (web shape, 28; shown in Fig. 3) associated with each of the plurality of pockets for securing the rolling elements against falling out of the pockets in a radially inward direction (via projections 34) while permitting the rolling elements to be inserted into the pockets in a radially outward direction (NU, Fig. 3), wherein the plurality of pockets are configured such that the plurality of rolling elements cannot pass radially outward out of the pockets or radially inward into the pockets (once inside the pocket, projections 34 and 38 prevent roller from moving in either radial direction).
Re clm 2, Mirring further discloses the retaining means are formed at least partially by radially inward extensions (34s) of the bridges of the cage.
Re clm 3, Mirring further discloses at least two of the retaining means comprise plate-shaped, radially inwardly extending extensions of bridges of the cage (34s, as shown in Fig. 2).
Re clm 4, Mirring further discloses the retaining means further comprise lugs (thicker portions of 34 closer to pocket) extending circumferentially from the extensions.
Re clm 5, Mirring further discloses at least two of the retaining lugs extend into a same pocket of the cage.
Re clm 7, Mirring further discloses the retaining means comprise retaining lugs (38s and/or 34s) and wherein at least one of the retaining lugs extends into the pockets starting from an edge of the pocket (38 extends into pocket starting from the radially outer edge of the pocket, for example).
Re clm 8, Mirring further discloses the pocket is rectangular (shown in Figs. 1-3), and starting from a short side of the rectangle in plan view of the pocket, the retaining lug extends in the radial direction parallel to a long side of the rectangle (38 extends along the entire axial length of the pocket, shown in Fig. 2 and 3).
Re clm 9, Mirring further discloses at least two of the retaining means (34s or 38s) extend axially from an annular part of the cage (34s extend axially 26s, indirectly via 28s) and are configured to abut against a rolling surface of the rolling element during a transport process (38s and bottom portion of 34s contact rollers).
Re clm 10, Mirring further disclose an assembly (Fig. 1) comprising the bearing cage according to claim 1, and the plurality of rolling elements in the pockets (shown in Fig. 1 and 3).
Re clm 12¸ Mirring further discloses the bearing cage comprises a first side ring (left 26, Fig. 2) and a second side ring (right 26) axially spaced from the first side ring and a plurality of bridges (28) connecting the first side ring to the second side ring, the pockets being defined by the first and second side rings and adjacent pairs of the plurality of bridges.
Re clm 15¸Mirring further discloses the retaining means comprise plate-shaped, radially inwardly extending extensions (both 34s and 36; entire part that extends below side rings 26) of 
Re clm 17, Mirring further discloses the retaining means comprise plate-shaped, radially inwardly extending extensions (34s) of bridges of the cage and wherein a circumferential width of the pockets narrows in a radially outward direction (at least upper half of pockets narrows in a radially outward direction, Fig. 3).
Re clm 18, Mirring further discloses the circumferential width of the pockets is narrowed by beveled walls (including 38s) radially outward of the extensions of the bridges.
Re clm 19, Mirring further discloses an assembly comprising the bearing cage according to claim 18 (Fig. 1 and 3), and the plurality of rolling elements in the pockets, wherein a diameter of the rolling elements is greater than a circumferential distance between the beveled walls (distance between 38 at outer radial end is smaller than ball diameter, Fig. 3).
Re clm 20, Mirring further discloses a circumferential width of the radially outer portion of each of the pockets is less than a circumferential distance between the radially inward extensions of the bridges (as shown in Fig. 3).

Claims 1-3, 7, 10-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham U.S. 4,425,011.
Re clm 1, Cunningham discloses a rolling-element bearing cage comprising: a plurality of pockets (36, Fig. 2-5) each configured to receive a rolling element (16), and retaining means (bridge shape, Fig. 3 and 4) associated with each of the plurality of pockets for securing the rolling elements against falling out of the pockets in a radially inward direction (via 44) while permitting the rolling elements to be inserted into the pockets in a radially outward direction (col. 4: lines 40-44), wherein the plurality of pockets are configured such that the plurality of rolling elements cannot pass radially outward out of the pockets or radially inward into the pockets 
Re clm 2, Cunningham further discloses the retaining means are formed at least partially by radially inward extensions (44s) of the bridges of the cage.
Re clm 3, Cunningham further discloses at least two of the retaining means comprise plate-shaped, radially inwardly extending extensions of bridges of the cage (44s, as shown in Fig. 2 and 4).
Re clm 7, Cunningham further discloses the retaining means comprise retaining lugs (38s) and wherein at least one of the retaining lugs extends into the pockets starting from an edge of the pocket (38 extends into pocket starting from the radially outer edge of the pocket).
Re clm 10, Cunningham further disclose an assembly (Fig. 1) comprising the bearing cage according to claim 1, and the plurality of rolling elements in the pockets (shown in Fig. 1 and 3).
Re clm 11, Cunningham further discloses a tapered rolling-element bearing (Fig. 1)  including the assembly of claim 10.
Re clm 12¸ Cunningham further discloses the bearing cage comprises a first side ring (32, Fig. 2) and a second side ring (30) axially spaced from the first side ring and a plurality of bridges (34) connecting the first side ring to the second side ring, the pockets being defined by the first and second side rings and adjacent pairs of the plurality of bridges.
Re clm 16, Cunningham further discloses the retaining means comprise plate-shaped radially inwardly extending extensions (44s) of the bridges, and wherein each of the extensions includes an axial groove (52) in a radially inwardly facing side of the extension.
Re clm 17, Cunningham further discloses the retaining means comprise plate-shaped, radially inwardly extending extensions (44s) of bridges of the cage and wherein a circumferential width of the pockets narrows in a radially outward direction (at least upper portion of pockets narrows in a radially outward direction via 38, Fig. 3 and 4).
Re clm 18, Cunningham further discloses the circumferential width of the pockets is narrowed by beveled walls (including 38s) radially outward of the extensions of the bridges.
Re clm 19, Cunningham further discloses an assembly comprising the bearing cage according to claim 18 (Fig. 1 and 3), and the plurality of rolling elements in the pockets, wherein a diameter of the rolling elements is greater than a circumferential distance between the beveled walls (distance between 38 at outer radial end is smaller than ball diameter, Fig. 3).
Re clm 20, Cunningham further discloses a circumferential width of the radially outer portion of each of the pockets is less than a circumferential distance between the radially inward extensions of the bridges (as shown in Fig. 3 and 4).

Claims 1, 7 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu JP 2010-112473.
Re clm 1, Hiramatsu discloses a rolling-element bearing cage comprising: a plurality of pockets (74, Fig. 2) each configured to receive a rolling element (6), and retaining means (11s, Fig. 1-2) associated with each of the plurality of pockets for securing the rolling elements against falling out of the pockets in a radially inward direction (protrusions 11 retain the radial location of the roller) while permitting the rolling elements to be inserted into the pockets in a radially outward direction (pockets are too small to be inserted in radially inward direction, Fig. 3), wherein the plurality of pockets are configured such that the plurality of rolling elements cannot pass radially outward out of the pockets or radially inward into the pockets (once inside the pocket and engaged with 11s, roller is prevented from moving in either radial direction).
Re clm 7, Hiramatsu further discloses the retaining means comprise retaining lugs (11s) and wherein at least one of the retaining lugs extends into the pockets starting from an edge of the pocket (11 extends axially into pocket from rings 76 and 78).
Re clm 12, Hiramatsu further discloses the bearing cage comprises a first side ring (71) and a second side ring (72) axially spaced from the first side ring and a plurality of bridges (73) 
Re clm 13, Hiramatsu further discloses the retaining means comprise a first lug (11 on 71) extending radially into each of the pockets from the first side ring and a second lug (11 on 72) extending into each of the pockets from the second side ring.

Claims 1-5, 10-12, 15 and 17-20are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirosaki JP 2009-097525.
Re clm 1, Shirosaki discloses a rolling-element bearing cage comprising: a plurality of pockets (19, Figs. 7-10) each configured to receive a rolling element (13), and retaining means (26a and 29a) associated with each of the plurality of pockets for securing the rolling elements against falling out of the pockets in a radially inward direction (protrusions 29a retain the radial location of the roller) while permitting the rolling elements to be inserted into the pockets in a radially outward direction (pockets are too small to be inserted in radially inward direction, Fig. 8 and 10), wherein the plurality of pockets are configured such that the plurality of rolling elements cannot pass radially outward out of the pockets or radially inward into the pockets (26a prevent radially outward movement while 29a prevent radially inward movement).
Re clm 2, Shirosaki further discloses the retaining means are formed at least partially by radially inward extensions (19c extend past side rings) of the bridges of the cage.
Re clm 3, Shirosaki further discloses at least two of the retaining means comprise plate-shaped, radially inwardly extending extensions of bridges of the cage (19 c is plate shaped and extends below bridges, Fig. 9 and 10).
Re clm 4, Shirosaki further discloses the retaining means further comprise lugs (29a) extending circumferentially from the extensions.
Re clm 5, Shirosaki further discloses at least two of the retaining lugs extend into a same pocket of the cage (multiple 29a extend into same pocket).
Re clm 10, Shirosaki further disclose an assembly (Fig. 8 and 10) comprising the bearing cage according to claim 1, and the plurality of rolling elements in the pockets.
Re clm 11, Shirosaki further discloses a tapered rolling-element bearing ([0020]) including the assembly of claim 10.
Re clm 12¸ Shirosaki further discloses the bearing cage comprises a first side ring (right side of pocket) and a second side ring (left side of pocket) axially spaced from the first side ring and a plurality of bridges (28) connecting the first side ring to the second side ring, the pockets being defined by the first and second side rings and adjacent pairs of the plurality of bridges.
Re clm 15¸ Shirosaki further discloses the retaining means comprise plate-shaped, radially inwardly extending extensions (portion of 19c that extends below rings, Fig. 7 and 9) of the bridges, each of the extensions including at least two circumferentially extending lugs (29a).
Re clm 17, Shirosaki further discloses the retaining means comprise plate-shaped, radially inwardly extending extensions (portion of 19 extending below rings) of bridges of the cage and wherein a circumferential width of the pockets narrows in a radially outward direction (via 30a).
Re clm 18, Shirosaki further discloses the circumferential width of the pockets is narrowed by beveled walls (30a, Fig. 8 and 10) radially outward of the extensions of the bridges.
Re clm 19, Shirosaki further discloses an assembly comprising the bearing cage according to claim 18 (Fig. 8 and 10), and the plurality of rolling elements in the pockets, wherein a diameter of the rolling elements is greater than a circumferential distance between the beveled walls (D is larger than B, Fig. 8).
Re clm 20, Cunningham further discloses a circumferential width of the radially outer portion of each of the pockets is less than a circumferential distance between the radially inward extensions of the bridges (as shown in Fig. 8 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mirring U.S. 4,222,620 as applied to claim 5 and 12 above, and further in view of Omoto JP 2007-247819.
Mirring discloses all the claimed subject matter as described above.
Re clm 6¸ Mirring does not disclose the at least two retaining lugs are disposed on radially inner portions of the extensions of bridges of the cage.
Omoto discloses the lugs can have various shapes ([0043]), including one in which the at least two retaining lugs (shown in Fig. 7 and 8) are disposed on radially inner portions of the extensions of bridges of the cage.
It would have been obvious to one of ordinary skill in the art to substitute the bulging shape of Mirring with any bulging shape such as one in which the at least two retaining lugs are disposed on radially inner portions of the extensions of bridges of the cage to achieve the predictable result of retaining the roller in the pocket ([0021]). 
	Re clm 15, Mirring does not disclose the retaining means comprise plate-shaped, radially inwardly extending extensions of the bridges, each of the extensions including at least two circumferentially extending lugs.
	Omoto discloses various shapes for retaining the rollers, including one in which the retaining means comprise plate-shaped, radially inwardly extending extensions (portion that extends below 11, Fig. 6 and 7) of the bridges (portions of 21 that radially overlap rings 11), 
It would have been obvious to one of ordinary skill in the art to substitute the bulging shape of Mirring with any bulging shape such as one in which the at least two retaining lugs are disposed on radially inner portions of the extensions of bridges of the cage to achieve the predictable result of retaining the roller in the pocket ([0021]). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. Specifically, Osterlaenger, Kamamoto, and Pollier are no longer used to reject the claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALAN B WAITS/Primary Examiner, Art Unit 3656